                  Case 2:16-cr-00132-JLR Document 58 Filed 01/28/21 Page 1 of 1




1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT FOR THE
7
                            WESTERN DISTRICT OF WASHINGTON
8                                     AT SEATTLE
9
10                                                       NO. CR16-132 JLR
       UNITED STATES OF AMERICA,
11
                              Plaintiff,                 ORDER WITHDRAWING PROBATION
12                                                       VIOLATION ALLEGATIONS
                         v.
13
14     JOE RAY ORTIZ,
15                            Defendant.
16
17           For the reasons set forth in the government’s unopposed motion, the Court hereby
18   withdraws and dismisses the probation violation allegations filed in this matter by the
19   U.S. Probation Office on June 19, 2020. The Court also orders that the arrest warrant in
20   this matter be quashed.
21           DATED this 28th day of January, 2021.
22
23
24
                                                       A
                                                      ______________________________
                                                      JAMES L. ROBART
                                                      United States District Judge
25
26   Presented by:
     s/ Todd Greenberg
27   TODD GREENBERG
28   Assistant United States Attorney
      Order - 1                                                          UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
